McMurray, Presiding Judge.
Defendant was convicted of cruelty to children and he appeals. Held:
1. The transcript reflects that during the prosecutor’s closing argument, defense counsel lodged an objection when the prosecutor commented on defendant’s failure to present witnesses on his behalf. The trial court overruled the objection. We find no error. Bryant v. State, 146 Ga. App. 43 (1) (245 SE2d 333). See also Lowe v. State, 253 Ga. 308, 309 (1) (319 SE2d 834); Smith v. State, 170 Ga. App. 673 (317 SE2d 626).
2. Defendant contends a Department of Family & Children Services caseworker should not have been permitted to testify that defendant admitted he “switched” the victim because defendant was in jail when the admission was made and the caseworker did not advise him of his Miranda (Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694)) rights. This contention is without merit. It was not incumbent upon the caseworker to advise defendant of his Miranda rights because she was not a law enforcement officer. R. W. v. State of Ga., 135 Ga. App. 668, 671 (2) (218 SE2d 674). See also Grogins v. State, 154 Ga. App. 606 (2), 607 (269 SE2d 98).

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.